Citation Nr: 0700339	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  99-10 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion









INTRODUCTION

The veteran served on active military duty from August 1966 
to June 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDING OF FACT

The veteran's post traumatic stress disorder (PTSD) is 
manifested by intrusive thoughts, flashbacks, nightmares, 
anger or rage, homicidal thoughts, hypervigilance, startle 
response, sleep disturbance or insomnia, depression, anxiety, 
mood swings, self-isolation, irritability, and difficulty 
concentrating.  The evidence of record also showed the 
veteran was alert and oriented, appropriately dressed, and an 
OK or pleasant mood, appropriate self-care, coherent, goal-
directed, or clear thoughts, coherent, clear, or relevant 
speech, intact judgment, insight, and memory, and no 
hallucinations or delusions.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to a post-remand re-adjudication of the 
veteran's claim, a May 2005 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to these claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

By a July 1998 rating decision, service connection was 
granted for PTSD, and a 30 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
March 27, 1991.  In a December 2000 rating decision, a 70 
percent evaluation was assigned under Diagnostic Code 9411, 
effective February 11, 1997.  By a March 2001 rating 
decision, the RO granted a temporary total evaluation under 
38 C.F.R. § 4.29, from October 25, 2000 to January 31, 2001, 
returning to a 70 percent evaluation thereafter.

In a March 2005 decision, the Board confirmed a 30 percent 
evaluation from March 27, 1991 to March 26, 1995, and granted 
a 50 percent evaluation from March 27, 1995 to February 10, 
1997.  The Board remanded the issue of an increased 
evaluation on and after February 11, 1997.  By a June 2005 
rating decision, the RO implemented the Board decision.  In a 
February 2006 statement of the case, the RO confirmed a 70 
percent evaluation for PTSD on and after February 11, 1997.  
Accordingly, this decision addresses the evaluation of PTSD 
on and after February 11, 1997, excluding any period of time 
during which there was a temporary total evaluation.  

VA medical records reflected that the veteran was 
hospitalized for two weeks in February 1997 for PTSD with 
homicidal ideations.  

An April 1997 private mental functional capacity assessment 
indicated that the veteran's PTSD was manifested by 
significant impairment of memory, anger, and depression, and 
difficulty relating to others.  

In a May 1997 letter, a VA physician noted the veteran had 
high anger and irritability levels, insomnia, exaggerated 
startle response, nightmares, intrusive images, emotional 
numbing, depressed mood, and homicidal ideations.  The 
physician noted that the symptoms affected the veteran's 
psychosocial functioning and caused major impairment in his 
ability to relate to others and to seek and maintain 
employment.  A global assessment functioning (GAF) score of 
50 was assigned, which contemplates serious symptoms such as 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting, or any serious impairment in social, 
occupational, or school functioning, such as having no 
friends or being unable to keep a job.  See QUICK REFERENCE 
TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-IV).

A January 1998 VA psychiatric examination was conducted.  The 
veteran reported nightmares and flashbacks.  The examiner 
found the veteran well-oriented with no signs of organicity, 
casually dressed and groomed, with an inconsistent attitude, 
coherent and relevant speech, and noted the veteran did not 
appear anxious, depressed, or delusional.  A GAF score of 60 
was assigned, which contemplates moderate symptoms such as a 
flat affect, circumstantial speech, occasional panic attacks, 
or moderate difficulty in social, occupational, or school 
functioning, such as having few friends and having conflicts 
with peers or coworkers.  See DSM-IV, 46-47.  

An April 1998 VA PTSD evaluation was conducted.  The veteran 
reported he had been married for 26 years and had two 
children.  The veteran reported nightmares, flashbacks, 
anger, irritability, being constantly on guard, and a startle 
response.  The examiner found the veteran oriented to time, 
place, and person, cooperative, with coherent speech, good 
insight and judgment, intact memory, and no disjointed 
thinking, hallucinations, or delusions.  A GAF score of 40 
was assigned, which signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood, for example where a depressed man avoids 
friends, neglects family, and is not able to work.  See DSM-
IV, 46-47.

In a January 1999 statement, a private physician stated that 
the veteran's PTSD symptoms had worsened over the past 4 
years.  

In a February 1999 VA medical record, a GAF score of 40 was 
assigned, which contemplates some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood, for example where a depressed man avoids 
friends, neglects family, and is not able to work.  See DSM-
IV, 46-47.  In a March 1999 VA record, the veteran reported 
that his relationship with his wife was very good, although 
he did not live with her.  In an April 1999 VA record 
indicated the veteran reported anger, homicidal ideations, 
nightmares, and flashbacks.  The veteran denied suicidal 
ideations.  A GAF score of 50 was assigned, which 
contemplates serious symptoms such as suicidal ideation, 
severe obsessional rituals, frequent shoplifting, or any 
serious impairment in social, occupational, or school 
functioning, such as having no friends or being unable to 
keep a job.  See DSM-IV, 46-47.  May 1999 VA medical records 
indicate the veteran reported homicidal ideations, but denied 
suicidal ideations.  The veteran was alert, oriented to time, 
person, and place, neatly dressed, cooperative, attentive, 
had good hygiene, normal speech, appropriate affect, angry 
mood, logical thought processes, fair insight, fair judgment, 
fair impulse control, and no hallucinations.  On May 6, a GAF 
score of 30 was assigned, which contemplates behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment, such as 
sometimes being incoherent, acting grossly inappropriately, 
or having a suicidal preoccupation, or an inability to 
function in almost all areas, such as staying in bed all day, 
or having no job, home or friends.  See DSM-IV, 46-47.

An October 1999 VA mental examination was conducted.  The 
veteran reported worsening symptoms, self isolation, and 
anger.  The veteran stated that he lived by himself, but had 
been married for 27 years and had two kids.  The veteran 
stated that his wife visited him periodically, but that he 
cooked and cared for himself.  Upon examination, the veteran 
was appropriately dressed, relaxed, had an even mood, fair 
attention, concentration, and remote and recent memory, 
irrelevant but coherent thought processes, and no disjointed 
thinking, disassociation, distortions, distortion in reality, 
or auditory or visual hallucinations.  There was diminished 
psychomotor activity, but the veteran was able to take care 
of himself.  A GAF score of 46 was assigned, which 
contemplates serious symptoms such as suicidal ideation, 
severe obsessional rituals, frequent shoplifting, or any 
serious impairment in social, occupational, or school 
functioning, such as having no friends or being unable to 
keep a job.  See DSM-IV, 46-47.

In a January 2000 letter, a private physician stated that the 
veteran's mental condition made it impossible for him to 
work.  The veteran's symptoms included grief, anger, 
nightmares, paranoia, and depression.  

In September 2000 VA medical records, GAF scores of 54 and 55 
were assigned, which contemplate moderate symptoms such as a 
flat affect, circumstantial speech, occasional panic attacks, 
or moderate difficulty in social, occupational, or school 
functioning, such as having few friends and having conflicts 
with peers or coworkers.  See DSM-IV, 46-47.  In another 
September 2000 VA record, the veteran reported significant 
exacerbation of PTSD symptoms.  The veteran felt like he was 
on edge and ready to act in an aggressive manner.  A GAF 
score of 54 was assigned which, as noted above, contemplates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See DSM-IV, 46-47.  

In an April 2001 VA medical record, a GAF score of 55 was 
assigned, which contemplates moderate symptoms such as flat 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as having few friends and having conflicts 
with peers or coworkers.  See DSM-IV, 46-47.  In a May 2001 
VA record, the veteran reported he was doing better and was 
less depressed.  The examiner noted the veteran's 
presentation was much improved and he was more alert.  A GAF 
score of 60 was assigned which, as noted above, contemplates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See DSM-IV, 46-47.  In 
a June 2001 VA record, a GAF score of 45 was assigned, which 
contemplates serious symptoms such as suicidal ideation, 
severe obsessional rituals, frequent shoplifting, or any 
serious impairment in social, occupational, or school 
functioning, such as having no friends or being unable to 
keep a job.  See DSM-IV, 46-47.  In July and August 2001 VA 
medical records, GAF scores of 55, 55, and 60 were assigned 
which contemplate moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  See DSM-IV, 46-
47.  

In a September 2001 VA medical record, the veteran reported 
difficulty following the attacks on the United States and 
getting mugged while visiting his nephew.  In an October 2001 
VA record, a GAF score of 50 was assigned, which contemplates 
serious symptoms such as suicidal ideation, severe 
obsessional rituals, frequent shoplifting, or any serious 
impairment in social, occupational, or school functioning, 
such as having no friends or being unable to keep a job.  See 
DSM-IV, 46-47.  In a November 2001 VA record, a GAF score of 
56 was assigned which contemplates moderate symptoms such as 
flat affect, circumstantial speech, occasional panic attacks, 
or moderate difficulty in social, occupational, or school 
functioning, such as having few friends and having conflicts 
with peers or coworkers.  See DSM-IV, 46-47.  

In March 2002 VA medical records, GAF scores of 58 and 60 
were assigned which contemplate moderate symptoms such as 
flat affect, circumstantial speech, occasional panic attacks, 
or moderate difficulty in social, occupational, or school 
functioning, such as having few friends and having conflicts 
with peers or coworkers.  See DSM-IV, 46-47.  In a July 2002 
VA record, the veteran denied suicidal ideations, but 
endorsed vague homicidal ideations.  The examiner found the 
veteran irritable and evasive, with a dysthmic mood, 
constricted affect, coherent and goal-directed speech with 
normal rate and volume, fair insight, poor judgment, and no 
apparent startle reflex, hypervigilance, flight of ideas, or 
loose associations.  The veteran was not an acute threat to 
himself or others.  A GAF score of 41 was assessed, which 
contemplates serious symptoms such as suicidal ideation, 
severe obsessional rituals, frequent shoplifting, or any 
serious impairment in social, occupational, or school 
functioning, such as having no friends or being unable to 
keep a job.  See DSM-IV, 46-47.  In another July 2002 VA 
record, the veteran reported that he was separated from his 
wife and was currently living alone, but was not satisfied 
with the arrangement.  He reported serious problems getting 
along with his mother, mother, father, siblings, spouse, and 
children.  The veteran reported depression, serious anxiety 
or tension, trouble understanding, concentrating, or 
remembering, and trouble controlling violent behavior.  In 
another July 2002 VA medical record, the veteran was alert 
and oriented to time, person, and place.  The veteran denied 
suicidal or homicidal ideations, delusions, hallucinations, 
or paranoid thinking.  

In a January 2003 VA medical record, the veteran reported an 
increase in his symptoms.  A GAF score of 52 was assigned 
which contemplates moderate symptoms such as flat affect, 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational, or school functioning, 
such as having few friends and having conflicts with peers or 
coworkers.  See DSM-IV, 46-47.  In a February 2003 VA record, 
the veteran reported anxiety and rage.  A GAF score of 51 was 
assigned, which contemplates moderate symptoms such as flat 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as having few friends and having conflicts 
with peers or coworkers.  See DSM-IV, 46-47.

In a July 2003 lay statement, the veteran reported nightmares 
and flashbacks, often coupled with homicidal intent.  The 
veteran reported that firecrackers were triggers for Vietnam 
memories.  The veteran did not like being around people, 
especially large crowds, and self-isolated.  In a July 2003 
lay statement, the veteran's wife stated that since 1977 the 
marriage had been on and off.  She described several 
instances where the veteran did not know the names of his 
children or where he would hide in the house after fireworks 
went off.  She stated that the veteran struggled to control 
his rage and anger.

In a July 2003 VA medical record, the veteran reported an 
intense visual, auditory, and emotional reexperiencing of a 
Vietnam trauma.  In an August 2003 VA medical record, the 
veteran reported increasing flashbacks and nightmares, and 
suicidal and homicidal ideations, without specific plans.  
Upon examination, the veteran was alert and oriented with 
intact thought processes.  A GAF score 50 was assessed, which 
contemplates serious symptoms such as suicidal ideation, 
severe obsessional rituals, frequent shoplifting, or any 
serious impairment in social, occupational, or school 
functioning, such as having no friends or being unable to 
keep a job.  See DSM-IV, 46-47.

In an August 2003 letter, a VA physician stated that the 
veteran had increasing flashbacks, sleep disturbance, 
frequent mood swings, bouts of depression, and angry 
outbursts.  Feelings of distrust, rage and a desire to attack 
were easily triggered, and the veteran self-isolated, had 
periodic contact with family or friends, did not trust or 
feel comfortable around people, and had constant suicidal or 
homicidal ideations.  

A January 2004 VA psychiatric examination was conducted.  The 
veteran reported intrusive recollections, nightmares, sleep 
disturbances, anger, rage, being constantly on edge, and that 
he was nervous in public or around a group of people.  The 
veteran tried to avoid talking or thinking about or 
confronting reminders of his combat experience, and had to 
sit with a good view of the room without his back to the 
door.  The veteran reported very little interest in 
recreation or entertainment activities, was irritable, 
depressed, tired, constantly on guard, and had an increased 
startle response, poor concentration, but fair daytime 
energy.  The veteran lived with his wife in a home they 
owned, shared chores with his wife, and was able to manage 
his own self-care.  The veteran reported he was socially 
isolated and avoided people.  He felt close to his wife, but 
did not trust anyone else.  The veteran avoided extended 
family because of his rage episodes.  The veteran stopped 
playing chess, pool, and reading about 6 or 7 years ago.  

Upon examination, the veteran was alert and oriented to time, 
place, and person, was casually, cleanly, and neatly dressed, 
cooperative, and had good eye contract.  Psychomotor activity 
was within normal limits, and there was clear speech with 
normal volume and articulation.  The veteran's affect varied 
between sad, angry, and irritated.  The veteran was sometimes 
distracted by combat thoughts and negative emotions.  The 
veteran had goal-oriented thought processes with no 
derailment, loose or clanging associations, thought blocking, 
or neologisms, and no sign of delusion or paranoid belief 
systems.  A GAF score of 45 was assigned, which contemplates 
serious symptoms such as suicidal ideation, severe 
obsessional rituals, frequent shoplifting, or any serious 
impairment in social, occupational, or school functioning, 
such as having no friends or being unable to keep a job.  See 
DSM-IV, 46-47.  The examiner noted that the veteran had 
moderately severe reduced reliability, productivity, and 
interference in his ability to interact and work effectively.  
The examiner also noted that the veteran had Axis II cluster 
B traits which magnified his symptoms, and were likely were 
20% of his overall problems.

In a January 2004 VA telephone contact note, the veteran 
reported worsening anger.  The veteran reported staying away 
from people, but was living with his ex-wife to help himself.  
He reported that his grandkids helped his mood.  In a May 
2004 VA medical record, the veteran reported having a bad 
time, feeling angry, wanting to go into attack mode, and 
thinking about buying a gun.  The veteran reported he had no 
specific plan or target individual, just a general impulse.  

In a June 2004 letter, a VA psychologist stated that the 
veteran had great difficulty managing his PTSD symptoms.  The 
veteran reported frequent and intense mood swings, bouts of 
severe depression, intense anger, and suicidal and homicidal 
thoughts.  During these times, the veteran's distrust, range, 
and desire to physically attack someone was especially strong 
and easily triggered.  The veteran continued to self-isolate 
to avoid hurting others and aggravating himself.  

In an October 2004 lay statement, the veteran stated that he 
had flashbacks that included visual and emotional and 
psychological reactions, emotional anxiety, difficulty 
concentrating, homicidal ideations, and rage.

A November 2004 VA medical record indicated the veteran 
reported having general and specific homicidal thoughts.  The 
veteran was able to regain his composure and denied any 
suicidal or homicidal intent by the end of the psychiatric 
session.  In a January 2005 VA telephone contact note, the 
veteran reported increasing flashbacks, depression, and 
anger, following an unexpected funeral.  The veteran denied 
being an imminent threat to himself or others.  In a January 
2005 VA record, the veteran described two disassociative 
experiences, which lasted from several hours to almost two 
days, where he acted on violent thoughts and impulses.  The 
veteran had only fragmentary memory of the above episodes, 
which were triggered by the veteran attending two unexpected 
funerals and one memorial service within a span of three 
weeks.  

A February 2005 VA medical record noted the veteran reported 
struggling to manage PTSD exacerbations and having more 
frequent thoughts, smells, and images of war, and an 
occasional desire to go into a killing mode.  In a March 2005 
VA report of telephone contact, the veteran reported 
struggling with aggressive thoughts and impulses, but denied 
being an imminent threat to himself or others.  In an April 
2005 VA record, the veteran reported that he had been out of 
medication and had increased urges to kill someone, 
nightmares, and overall irritability.  The veteran denied 
imminent plans or intent to hurt himself or others.  

In a May 2005 VA telephone consultation, the veteran reported 
that he wasn't "with it" and that he was "in and out of 
it."  The veteran reported increased anxiety and vague 
thoughts of acting violently, but with no imminent plan or 
intent to harm himself or others.  In a VA psychotherapy note 
from the next day, the veteran reported that for the past few 
days he had been having a disassociative-like episode where 
he had no memory of where he was or what he had done for 
several hours.  The veteran denied any imminent suicidal or 
homicidal plan or intent.  In a June 2005 VA medical record, 
the veteran reported flashbacks, hypervigilance, isolation, 
and worsening feelings of anger and fear.  In another June 
2005 VA record, the veteran reported significant rage the 
week before that was triggered by thoughts and memories of 
friendly fire casualties.  In a July 2005 VA record, the 
veteran denied imminent suicidal or homicidal ideation or 
intent.  

In a July 2005 lay statement, the veteran reported 
flashbacks, reliving of Vietnam trauma, intrusive thoughts, 
insomnia, nightmares, self-isolation, and startle response.  

In an August 2005 VA medical record, the veteran reported 
that had been doing pretty well.  In a September 2005 VA 
record, the veteran reported doing better this year than last 
year.  The veteran denied any imminent plan or intent to harm 
self or others.  The veteran was alert and oriented to time, 
person, and place, cooperative, and had a pleasant mood, good 
appearance and hygiene, and an appropriate affect.  In 
another September 2005 VA medical record, the veteran was 
found to be a threat to others.  The veteran was lucid, 
aware, insightful, and had supportive friends and family.  
The veteran reported that he had recently bought a new home 
and his wife and daughter had moved back in with him.  A GAF 
score of 58 was assigned which contemplates moderate symptoms 
such as flat affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning, such as having few friends and having 
conflicts with peers or coworkers.  See DSM-IV, 46-47.  

In a December 2005 VA medical record, the veteran reported 
homicidal ideations, flashbacks, nightmares, paranoia, 
irritability, avoidance, increased arousal, intrusive 
memories, and decreased sleep, energy, concentration, and 
appetite.  He denied suicidal ideations.  He reported that he 
talked to his grandchildren the day before and they lifted 
his spirits.  A GAF score of 40 was assessed, which 
contemplates some impairment in reality testing or 
communication, illogical, obscure, or irrelevant speech, or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood, such as 
depressed man who avoids friends, neglects family, and is 
unable to work.  See DSM-IV, 46-47.  In another December 2005 
VA record, the veteran reported that his current relations 
with his wife were positive, but that he continued to have 
periodic depression, flashbacks, and a desire to be 
aggressive.  The veteran denied imminent suicidal or 
homicidal plans or intent.  A GAF score of 59 was assigned, 
which contemplates moderate symptoms such as flat affect, 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational, or school functioning, 
such as having few friends and having conflicts with peers or 
coworkers.  See DSM-IV, 46-47.  In a January 2006 VA record, 
the veteran reported struggling with emotions and urges to 
act aggressively.  The veteran denied any imminent plan or 
intent.  

The veteran's current 70 percent evaluation contemplates PTSD 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively, impaired impulse control, such 
as unprovoked irritability with periods of violence, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances, including a 
work setting, and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

The Board finds that the medical evidence of record does not 
support an increased evaluation for the veteran's PTSD.  GAF 
scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The veteran's GAF scores ranged from 30 to 
60, although the majority of the scores were from 41-60, 
which ranges from  moderate symptoms or moderate difficulty 
in social and occupational functioning to serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  See DSM-IV, at 46-47.  These scores do not 
clearly indicate that a 100 percent evaluation is warranted.  
Moreover, although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242

Throughout the time period, the veteran consistently reported 
homicidal thoughts, flashbacks, nightmares, anger or rage, 
sleep disturbances or insomnia, and depression.  Less 
consistently, the veteran reported intrusive thoughts, 
anxiety, being on guard or hypervigilant, self-isolation, 
irritability, difficulty concentrating, startle response, and 
mood swings, but no hallucinations or delusions.  Also 
consistently throughout the time period, VA and private 
examiners found the veteran alert and oriented, cooperative, 
casually and appropriately dressed, with coherent, goal-
directed, or clear thoughts, coherent, clear, or relevant 
speech, intact judgment, intact insight, intact memory, 
"OK" or pleasant mood, and the ability to conduct his own 
self-care.  The veteran also reported having little interest 
in leisure or recreational activities.  The veteran remained 
married for most of the time period.  Although he had lived 
alone for some time, in September 2005, the veteran had moved 
back in with his wife and daughter.  The veteran reported 
that contact with his grandchildren lifted his spirits.  In 
summary, the evidence of record indicates that the veteran 
has deficiencies in most areas but was able to maintain some 
relationships and to conduct his own self-care.  

The veteran reported several disassociative episodes in May 
2005, where he was unaware of where he was or what he was 
doing from hours to days.  But evidence thereafter 
demonstrated that the veteran was alert and oriented and was 
improving.  Moreover, the medical evidence of record showed 
that the veteran had coherent thoughts, was able to conduct 
his own self-care, did not report persistent hallucinations 
and delusions, did not exhibit grossly inappropriate 
behavior, and had intact memory.  Accordingly, a 100 percent 
evaluation is not warranted.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (a 100 percent evaluation indicates 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


